UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4374


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSEPH KYLE FOUST,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:14-cr-00277-TDS-1)


Submitted:   January 15, 2016             Decided:   January 21, 2016


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Ripley Rand, United States Attorney, Terry M.
Meinecke, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph     Kyle       Foust     appeals         from    his        120-month      sentence

entered pursuant to his guilty plea to possession with intent to

distribute       methamphetamine.                 On    appeal,           he    challenges       his

Sentencing       Guidelines         range     enhancement            for       possession       of    a

dangerous       weapon,        under       U.S.       Sentencing           Guidelines       Manual

§ 2D1.1(b)(1) (2014).            We affirm.

       Section    2D1.1(b)(1)          provides        for     a     two-level         enhancement

“[i]f a dangerous weapon (including a firearm) was possessed” in

connection      with     the    drug    offense.              USSG       § 2D1.1(b)(1).          The

commentary       to    § 2D1.1       explains         that     the       weapons       enhancement

should    be    applied       “if    the    weapon       was       present,       unless    it       is

clearly      improbable        that     the    weapon         was        connected       with    the

offense.”       USSG     §    2D1.1,       comment.       (n.11(A)).              The    district

court’s decision to apply the enhancement is reviewed for clear

error.       United States v. Harris, 128 F.3d 850, 852 (4th Cir.

1997).

       The     Government       need    not       establish          a    perfect       connection

between the possession of the firearm and the commission of the

drug   offense        before    the     enhancement           may        be    made.      That       is

because “enhancement under Section 2D1.1(b)(1) does not require

proof of precisely concurrent acts, for example, gun in hand

while in the act of storing drugs, drugs in hand while in the

act of retrieving a gun.”                  Harris, 128 F.3d at 852 (alteration

                                                  2
and internal quotation marks omitted).               Instead, “possession of

the weapon during the commission of the offense is all that is

needed to invoke the enhancement.”               United States v. Apple, 962

F.2d    335,   338     (4th   Cir.    1992);      accord     United      States    v.

McAllister, 272 F.3d 228, 234 (4th Cir. 2001) (“In order to

prove that a weapon was present, the Government need show only

that the weapon was possessed during the relevant illegal drug

activity.”).    Evidence of firearms in proximity to illegal drugs

can support a conclusion that the firearms were possessed during

the commission of the drug offense.              See Harris, 128 F.3d at 852

(noting that “the proximity of guns to illicit narcotics can

support a district court's enhancement of a defendant's sentence

under Section 2D1.1(b)(1)”).              The defendant has the burden of

showing that a connection between his possession of a firearm

and his drug offense is “clearly improbable.”                  United States v.

Slade, 631 F.3d 185, 189 (4th Cir. 2011).

       While   Foust    raises     several       arguments    as    to    why     the

enhancement    was     improper,     we   find    that    these    arguments      are

either unsupported or would not make it clearly improbable that

the firearm was connected with Foust’s drug dealing.                      Foust was

found in a locked bedroom, in possession of a gun, ammunition,

drug paraphernalia, and methamphetamine.                 He did not produce any

evidence that he was unaware of the presence of the gun or that

it was used for hunting or sport.             Because Foust had only a weak

                                          3
case to support his “clearly improbable” theory and he possessed

a firearm in close proximity to drugs and drug paraphernalia,

the    district   court   did    not        clearly   err     in   applying   the

enhancement.

       Accordingly, we affirm Foust’s sentence.                We dispense with

oral   argument   because      the    facts    and    legal    contentions    are

adequately   presented    in    the    materials      before   this   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        4